Citation Nr: 1805540	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-20 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to a compensable initial rating for a left ankle sprain.  

5.  Entitlement to a compensable initial rating for a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1999 to August 1999, August 2004 to January 2006, and May 2007 to August 2008.  He also had unverified periods of active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and July 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In May 2017, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for hearing loss and disabilities of the low back 
and left knee

The Veteran seeks service connection for a bilateral hearing loss disorder and disabilities of the low back and left knee.  At his May 2017 hearing, he testified that he has received recent VA treatment at the Albuquerque VA Medical Center, as part of the New Mexico VA Health Care System.  While the RO previously requested the Veteran's VA treatment records, these records were last obtained in 2011, over five years ago.  As VA has been made aware of outstanding VA treatment records, remand is required.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C. § 5103A.  

Concerning the hearing loss, for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 .

The Veteran has testified that his hearing has gotten worse over the years.  As such, the Board finds that the Veteran should be afforded another VA examination to determine if he has current hearing loss disability.

Next, regarding the Veteran's service connection claims for disabilities of the low back and left knee, these claims were previously denied by the RO based on the lack of evidence of an in-service disease or injury of the low back or left knee.  Review of the record, however, indicates the Veteran has been awarded the Combat Action Badge, indicative of participation in combat while serving in Iraq.  Pursuant to 38 U.S.C. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

The Veteran has testified that he sustained the asserted injuries while serving in Iraq, and his testimony is considered plausible, as it is consistent with the circumstances of his service.  He has also submitted a buddy statement confirming that he reported such injuries at the time they were initially incurred.  

Post-service, the Veteran has asserted pain and limitation of motion of both the low back and left knee to VA and private examiners.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, remand is necessary to afford the Veteran VA examinations and opinions regarding these claims.  

Increased ratings - Bilateral ankles

The Veteran has asserted that his service-connected bilateral ankle disabilities are more severe than the currently assigned disability ratings reflect.  As noted above, VA has been made aware of outstanding VA medical treatment records, and such records must be obtained prior to any final adjudication by the Board.  

Furthermore, in a recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disabilities on appeal, which were conducted in 2011, over six years ago, do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and appropriate findings obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Albuquerque, New Mexico, as well as any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA audiological examination to determine if he has a current hearing loss disability.

If so, the examiner should provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss was incurred in, or is otherwise due to, his active service. 

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred. Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history. Such reports must be specifically acknowledged and considered in formulating any opinions. A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

3.  Schedule the Veteran for an appropriate VA orthopedic examination to assist in determining the nature and etiology of any current disabilities of the low back and/or left knee.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

After review of the file and examination of the Veteran, the VA examiner should offer the following opinions:

a.  Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed disability of the low back or spine had its onset during service, or is due to or the result of an in-service disease, injury, or circumstances of service?  

b.  Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed disability of the left knee had its onset during service, or is due to or the result of an in-service disease, injury, or circumstances of service?  

In providing the requested opinions, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology as back pain or other observable symptoms.  A complete rationale for any provided medical opinion is necessary.  

4.  Schedule the Veteran for a VA orthopedic examination of the bilateral ankles.  The examiner must describe in detail the current status of the service-connected bilateral ankle disabilities and all related manifestations.  The examiner must test and record range of motion for each ankle in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, any other musculoskeletal or other type of impairment resulting from the Veteran's bilateral ankle disabilities must be noted for the record.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

